Name: Commission Regulation (EEC) No 2821/88 of 13 September 1988 amending Regulation (EEC) No 1070/87 laying down detailed rules for the application of Regulation (EEC) No 775/87 temporarily withdrawing a proportion of the reference quantities mentioned in Article 5c (1) of Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 9. 88 Official Journal of the European Communities No L 254/5 COMMISSION REGULATION (EEC) No 2821 /88 of 13 September 1988 amending Regulation (EEC) No 1070/87 laying down detailed rules for the application of Regulation (EEC) No 775/87 temporarily withdrawing a proportion of the reference quantities mentioned in Article 5c ( 1 ) of Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 775/87 of 16 March 1987 temporarily withdrawing a proportion of the reference quantities mentioned in Article 5c ( 1 ) of Regulation (EEC) No 804/68 on the common organi ­ zation of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1931 /88 (2), and in particular Article 6 thereof, Whereas the temporary withdrawal of a proportion of the reference quantities which was originally provided for in Regulation (EEC) No 775/87 for the fourth and fifth 12-month periods of application of the additional levy arrangements was extended, together with the arrangements themselves, to eight 12-month periods ; whereas the consequences should be drawn as regards Commission Regulation (EEC) No 1070/87 (3) ; Whereas Article 4 of Regulation (EEC) No 1070/87 provides that, within three months after the end of each 12-month period, the Member States -concerned are to forward to the Commission certain information on the implementation of the discontinuation and withdrawal schemes ; whereas, in view of the administrative difficulties which have arisen as regards the fourth period owing in particular to the high number of applications submitted, that time limit should be deferred by three months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1070/87 is hereby amended as follows : 1 . In Article 1 ('), 'of the fourth and fifth 12-month periods' is replaced by 'of each 12-month period'. 2 . Article 3 is replaced by the following : 'Article 3 The amount of the compensation shall be converted into international currencies using the agricultural conversion rate in force on 31 March of the calender year preceding the calendar year in which the compensation is paid in accordance with the second subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 775/87.' 3 . In Article 4 :  in paragraph 1 , the introductory phrase is replaced by the following : 'Within six months from the end of the fourth 12-month period and within three months from the end of each of the following periods :',  in paragraph 3 , 'of each of the fourth and fifth 12-month periods' is replaced by 'of each 12-month period'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 September 1988 . For the' Commission Frans ANDRIESSEN Vice-President (') OJ No L 78 , 20 . 3 . 1987, p . 5 . (2) OJ No L 170 , 2. 7 . 1988 , p . 4 . (' OJ No L 104, 16 . 4. 1987, p . 15 .